Citation Nr: 0033777	
Decision Date: 12/27/00    Archive Date: 01/03/01	

DOCKET NO.  97-15 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to an original rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD), from August 30, 1996.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney-At-Law

INTRODUCTION

The veteran had active service from April 1965 to April 1969.  
His medals and badges include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the VARO in Louisville, Kentucky.  The 
matter stems from the veteran's disagreement with the initial 
assignment of a 30 percent evaluation for PTSD, effective 
August 30, 1996, in a November 1997 rating decision.  The 
Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that where a veteran has 
filed a notice of disagreement as to the assignment of a 
disability evaluation, a subsequent decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

A review of the record reflects that by rating decision dated 
in May 2000, the disability rating for the PTSD was changed 
from 30 percent to 70 percent, effective August 30, 1996, the 
date of receipt of the veteran's claim.  It was indicated 
that the veteran was entitled to a total disability rating 
based on individual unemployability by reason of 
service-connected disability, effective March 10, 1998. 

Additional review of the record reflects that by rating 
decision dated in October 2000, service connection for heart 
disease secondary to the service-connected PTSD was denied.  
The veteran was informed by communication dated November 1, 
2000.  A notice of disagreement from this rating decision is 
not of record.


FINDINGS OF FACT

1.  The competent and probative evidence of record does not 
show that the veteran's service-connected PTSD was of 
sufficient severity prior to March 11, 1998, as to prevent 
him from engaging in some form of substantially gainful 
employment consistent with his education and occupational 
experience.

2.  The veteran's PTSD for the period on and after March 11, 
1998, is productive of total social and occupational 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for PTSD have not been met for any period prior to March 11, 
1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.132, Diagnostic Code 9411 (1996) and 
Section 4.130, Diagnostic Code 9411 (2000).

2.  The criteria for a 100 percent schedular rating for PTSD 
have been met, effective March 11, 1998.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.132, 
Diagnostic Code 9411 (1996), and 4.130, Diagnostic Code 9411 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation to be assigned, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
any conclusion reached.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1, 
4.2, which require an evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (Where 
entitlement to compensation had already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the U.S. Court of Appeals for Veterans Claims (Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  In Meeks v. West, 12 Vet. App. 
352 (1999), the Court reaffirmed the staged ratings principal 
of Fenderson and specifically found that 38 U.S.C.A. § 5110 
and supplementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the laws 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown with the facts from time to time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

Before November 7, 1996, VA regulations provided that the 
severity of a psychiatric disorder was premised upon the 
actual symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants were time lost from gainful employment 
and decrease in work efficiency.  Id.

The pre-November 7, 1996, schedular criteria for PTSD provide 
for a 70 percent evaluation where the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
schedular evaluation is warranted where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community:  There is 
evidence of totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  The veteran is demonstrably unable to 
obtain and retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411.

The Court has held where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Following the November 1996 amendments to the rating 
schedule, a 70 percent evaluation requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent disability evaluation for PTSD requires total 
occupational and social impairment, due to such symptoms as:  
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition, American Psychiatric Association 
(1994) (DSM-IV), page 32; 38 C.F.R. §§ 4.125, 4.130.  GAF 
scores ranging between 61 to 70 reflect "some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships"  

Scores ranging from 51 to 60 reflect "moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or coworkers)."  

Scores ranging from 41 to 50 reflect "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job)."  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  

Factual Background.

The RO received the veteran's claim for compensation benefits 
based on PTSD on August 30, 1996.  The veteran indicated that 
he had had a nervous breakdown in Vietnam and was 
hospitalized there for it.  He indicated that he was still 
taking medication for a nervous disorder and might have to 
stay on medicine indefinitely.

The medical evidence includes the report of a VA PTSD 
examination accorded the veteran in October 1996.  The 
veteran stated he had a good relationship with his wife and 
reported that he had been married for 30 years.  He related 
that on his return from Vietnam, he initially drew 
unemployment for 6 or 7 months.  Then, he secured a job with 
General Motors on the assembly line.  He held this job for 
two years until getting laid off.  The next two years he 
stated he had 35 different jobs and could not keep any one 
because he was "restless and couldn't settle in."  
Subsequently, he got a job as a machine operator and had had 
that job for 17 years with the same company.  

On examination he was described as generally cooperative.  He 
was alert and oriented.  Affect was somewhat restricted and 
speech was monotone and slow.  He reported his mood as being 
depressed.  No overt cognitive deficits were noted.  He 
stated that he had major lapses in his memory for detailed 
events regarding Vietnam.  He denied any guilt feelings, but 
reported anger as his predominant symptom.  Judgment and 
insight were reported as fair.

Notation was made of significant psychiatric problems the 
veteran had following open-heart surgery in November 1994.  
It was indicated the veteran's symptoms were mostly 
indicative of a major depressive episode or depression 
related to a stroke and cerebral vascular disease.  However, 
it was indicated that he also endorsed symptoms of PTSD by 
way of difficulty with work, social isolation, increased 
substance abuse, irritability, and insomnia.

The Axis I diagnoses were a major depressive episode and 
PTSD.  There was no Axis II diagnosis.  The GAF score was 
given as from 55 to 60.

In June 1997 the veteran was accorded another PTSD 
examination by VA.  The claims file was not available for 
review.  Currently, the veteran was working in a factory 
making press brakes.  The veteran stated he was still 
married, but had had problems recently when he told his wife 
he had had an affair with a prostitute years earlier.  
Currently, he was taking 20 milligrams of Paxil for 
depression and 3.75 milligrams of Clonopin 3 times a day.

The veteran was concerned about his marriage and about his 
current job situation not going very well.  He believed he 
was being picked on by a foreman.

It was noted he got his graduate equivalency degree at the 
age of 35, but he claimed it had made no difference in his 
life.  The veteran had difficulty with proverbs, but was 
properly oriented and fund of information was described as 
good.  He stated he had no close friends. 

The examiner opined that it seemed to him that the veteran's 
Vietnam experiences had left some residual impact on him, but 
he had done quite well in terms of consistent work employment 
in the same place for many years and having a stable marriage 
until the recent past.  It was noted that the difficulties 
the veteran was having in his marriage seems to weigh on him 
more than his experiences in Vietnam.  The Axis I diagnosis 
was chronic alcoholism, in remission.  The Axis II diagnosis 
was mild PTSD, in remission at the present time.  Also 
diagnosed was a passive-dependent personality.  The veteran 
was given a GAF score of "about 65."

The veteran was accorded a psychiatric examination by another 
VA psychiatrist in June 1997.  The veteran's symptoms 
reportedly included difficulty sleeping, constant worry, 
intrusive thoughts about Vietnam, startle reaction, 
flashbacks, avoidance of wartime experiences, crying spells, 
and suicidal ideation.  The veteran again indicated that 
several months previously, he told his wife that he had gone 
to a house of prostitution in Vietnam 30 years previously, 
and he stated she had not forgiven him for this.  He also 
reported having problems relating to supervisors at work.  He 
was also angry with the Government, including VA.

On examination he was described as cooperative.  He was angry 
at the way he had been treated in his mind by VA and others.  
He felt that the experiences in Vietnam had affected him 
substantially.  He gave no evidence of psychotic thought or a 
perceptual disorder.  Mood was depressed and angry.  
Sensorium and memory were intact.  He was not actively 
suicidal or homicidal, but he did have some suicidal 
ideation.  Judgment and insight seemed to be "only" fair.

The Axis I diagnosis was PTSD.  Also diagnosed was alcohol 
dependence, in remission.  There was no Axis II diagnosis.  
The examiner gave a GAF score of about 55 and expressed the 
opinion that the veteran had "moderate" symptomatology.  
Notation was made of occasional panic attacks, few friends, 
and conflicts with peers and coworkers.

Additional medical evidence includes a March 1998 statement 
from a licensed clinical psychologist, Beth E. Brinsko, Ph.D.  
She stated that the veteran was "no longer gainfully 
employable either physically or psychologically.  As his 
psychologist, I am determining that his psychological health 
prohibits gainful employment due to post-traumatic stress 
disorder."  It was noted that so far the veteran's symptoms 
were moderate and included "severe anxiety, depression, 
recurrent and intrusive thoughts, flashbacks, intense 
psychological distress, a sense of doom, irritability, 
difficulty concentrating."  She added the intensity and 
frequency of the veteran's symptoms had changed dramatically 
for the worse since May of the previous year when the 
combination of life threatening health and work environment 
triggers were associated psychologically with war trauma.  
For the past three months the veteran's psychological and 
physical condition had continued to worsen and made it 
imperative for him to stop gainful employment altogether.

In a June 2, 1998, statement, the psychologist wrote to 
reiterate her opinion that the veteran was unable to work 
because of his PTSD which she stated was exclusive of his 
physical condition which also rendered him unemployable.  She 
noted the veteran's symptoms had been intensified during the 
past year and a half to the extent that he was not 
psychologically able "to keep paranoid ideology and anxiety, 
resulting from PTSD and triggered by coworkers, supervisors, 
community members, and even family members from affecting his 
ability to function in any reasonable work environment."

Received in March 1999 was an application for increased 
compensation based on unemployability.  The veteran indicated 
that he last worked full time on March 10, 1998.  He stated 
that his disability affected full-time employment on March 
11, 1998.  He added that he became too disabled to work on 
March 12, 1998.  He reported employment as a machine operator 
for a manufacturing company from July 1980 to either March 
30, 1998, or June 30, 1998.

Additional evidence includes a July 1999 statement from the 
aforementioned psychologist.  She stated the veteran was 
continuing to be treated for PTSD and resulting anxiety and 
depression.  He was taking both antidepressant and 
antianxiety medications.  She stated she had been providing 
psychotherapy on an at least monthly basis and occasionally 
more often depending on intermittent triggers of traumas from 
Vietnam.  She stated that with therapy, the veteran was able 
to understand the connections and discern the difference 
between everyday stress and life and death situations and 
then managed to recover adequate function to sustain his 
relationships.  She added that so far the veteran had not 
been able to self-calm effectively without medication and 
therapy.  She noted he would probably not be able to function 
adequately in any capacity in which he would need to perform 
tasks under the watch of an employer.  She stated his affect 
was "too labile, the tickers of PTSD are too frequent, and 
his psychological and physical well being would be 
compromised."

The veteran was accorded a PTSD examination by VA in February 
2000.  The claims file was reviewed prior to the examination 
by the examiner.  It is noted the examiner conducted one of 
the June 1997 examinations reported above.  It was stated the 
veteran was continuing to have occasional nightmares and 
extreme nervousness.  He was afraid to be alone.  He could 
not handle a lot of noise.  He stated that he got very easily 
upset and depressed.  He felt closed in much of the time.  He 
could not stand to be by himself in the house for any period 
of time.  He tended to go out and drive around aimlessly.  He 
was easily irritated.  When at home, he watched television 
and took care of maintaining the household.  He reported 
intrusive nightmares and tended to avoid being involved in 
anything that would remind him of his time in Vietnam.  Three 
weeks previously, the veteran had what he stated was a mini-
stroke.  He was currently having a difficult time thinking, 
concentrating, and forming words to make sentences.

The veteran was continuing to see a psychologist on a monthly 
basis.  The veteran's wife stated that other than activities 
of daily living, he was quite dependent on her for emotional 
support.  He was described as unhappy whenever she left the 
house.

On examination there was no evidence of psychotic thought, 
mood, or perceptual disorder.  The veteran exhibited a rather 
bland and flat affect.  Mood was mildly depressed.  He was 
alert and oriented, but had some memory difficulties.  He was 
not actively suicidal or homicidal.  The veteran's wife 
reported that at home she had to write notes to him to remind 
him of things.  Judgment and insight seemed to be fair.

The Axis I diagnosis was PTSD.  Also diagnosed was alcohol 
dependence, in remission since 1994.  Notation was made that 
there might be a little bit of dementia secondary to stroke.  
The GAF score was given as between 40 and 45.

Analysis.

Based on a careful review of the competent evidence in this 
case, the Board concludes that the veteran's PTSD warrants 
assignment of no more than a 70 percent evaluation for the 
period between August 30, 1996, the date of receipt of the 
veteran's claim for service connection for PTSD, and March 
11, 1998, the day the veteran reported that his PTSD affected 
full-time employment.

As noted above, under the old criteria in effect before 
November 7, 1996, a 100 percent evaluation is warranted if a 
veteran is demonstrably unable to obtain and retain 
employment due to the severity of his PTSD.  From a review of 
the record it is clear to the undersigned that it is quite 
unlikely the veteran could return to a structured environment 
at this time.  The Board concludes that the record supports 
the assignment of a 100 percent evaluation for PTSD under the 
previous criteria effective for rating psychiatric disorders, 
effective March 11, 1998.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996).

The veteran's principal treating mental health professional, 
a licensed clinical psychologist, stated in several 
communications of record, beginning in March 1998, that the 
veteran was no longer gainfully employable either physically 
or psychologically.  She indicated that the PTSD symptoms 
alone were sufficient to prohibit gainful employment.  She 
noted in her March 1998 communication that the intensity and 
frequency of the veteran's symptoms had changed dramatically 
for the worse since May of 1997 and she added that for the 
past three months, the veteran's psychological and physical 
condition continued to worsen, making it imperative for the 
veteran to stop gainful employment altogether.  The 
undersigned notes the veteran himself indicated in his 
application for benefits he was working on a regular basis 
until March 10 or 11, 1998.

The VA psychiatrist who examined the veteran in February 2000 
described the veteran's symptomatology picture in the 
"serious" range and lowered the GAF score of about 55 which 
he had given the veteran following examination in June 1997 
to a score of between 40 and 45 at the time of the February 
2000 examination.  While there is some confusion from the 
veteran's own writing as to whether his last date of 
employment was March 10, March 11, March 12, or March 30, 
1998, or June 30, 1998, giving him the benefit of the doubt, 
especially based on the comments from his principal treating 
psychologist, the undersigned finds the record sufficiently 
persuasive to find March 11, 1998, as the date the veteran 
was last gainfully employed on a full-time basis.  
Accordingly, the Board is resolving reasonable doubt in the 
veteran's favor with a grant of a 100 percent evaluation for 
PTSD effective March 11, 1998, the date the veteran reported 
last working on a full-time basis.  

The Board, however, finds that a rating in excess of 70 
percent for the veteran's PTSD prior to March 11, 1998, is 
not in order.  The Board has included both the old and the 
new criteria in reaching this determination, but finds that a 
favorable outcome is not warranted.  The veteran himself has 
indicated that he was employed on a full-time basis, working 
40 hours a week, up to March 11, 1998.  As noted above, at 
the time of the 1996 and 1997 psychiatric examinations 
accorded the veteran by VA, he was given GAF scores of 55 to 
60, 65, and 55.  These scores are indicative of only moderate 
social and industrial impairment at best according to the 
criteria set forth above in this decision.  

Accordingly, the undersigned finds the veteran did not meet 
either the new or the old criteria for an evaluation in 
excess of 70 percent for the time frame between August 30, 
1996, and March 10, 1998.  The Board does not find any 
evidence to support a rating in excess of 70 percent for the 
period prior to March 11, 1998.


ORDER

A 100 percent schedular evaluation for PTSD is granted, 
effective March 11, 1998.

A disability rating greater than 70 percent for PTSD for the 
appeal period prior to March 11, 1998, is denied.


		
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge
	Board of Veterans' Appeals







